Title: To Thomas Jefferson from Littleton W. Tazewell, 9 December 1803
From: Tazewell, Littleton W.
To: Jefferson, Thomas


               
                  Dear Sir;
                  Norfolk. December 9th. 1803.
               
               Anxious to close all the transactions which I have with the representatives of the late house of Robert Cary & Co. of London, and to put a period to the little business of theirs yet remaining under my direction, I have taken the liberty of calling your attention to the balance due from yourself to that firm, and to solicit that you will make arrangements as early as your convenience will permit for the satisfaction of this claim—In making this application it is proper I should say to you, that your Creditor feels perfect satisfaction as to the present situation of his debt, and I believe has no particular anxiety as to its very speedy collection—It is my own situation alone which prompts this request of payment—You will therefore submit yourself to no sacrifice on this account, but in your arrangements will consult only your own convenience—I feel disposed to terminate my agency, which cannot be done with propriety while any debts remain uncollected, & hence I have a wish to make these collections quickly—Let me repeat however, that it is far from being my desire, that you should consult my convenience at the expense of your own—. 
               Permit me sir to close this letter of business by tendering you the assurance of my very high respect, and to offer my best wishes for a long continuation of the happiness of a life, so valuable to our Country—. 
               I am your obdt. servt.
               
                  Littn: W Tazewell
               
             